EXHIBIT HEWLETT-PACKARD COMPANY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (Unaudited) (In millions except per share amounts) Three months ended January 31, 2010 October 31, 2009 January 31, 2009 Net revenue $ 31,177 $ 30,777 $ 28,807 Costs and expenses(a): Cost of sales 24,062 23,475 22,073 Research and development 681 704 732 Selling, general and administrative 2,932 2,966 2,893 Amortization of purchased intangible assets 330 400 412 In-process research and development charges - 1 6 Restructuring charges 131 38 146 Acquisition-related charges 38 60 48 Total costs and expenses 28,174 27,644 26,310 Earnings from operations 3,003 3,133 2,497 Interest and other, net (87 ) (132 ) (232 ) Earnings before taxes 2,916 3,001 2,265 Provision for taxes(b) 593 589 409 Net earnings $ 2,323 $ 2,412 $ 1,856 Net earnings per share: Basic $ 0.99 $ 1.02 $ 0.77 Diluted $ 0.96 $ 0.99 $ 0.75 Cash dividends declared per share $ 0.16 $ - $ 0.16 Weighted-average shares used to compute net earnings per share: Basic 2,358 2,366 2,410 Diluted 2,427 2,433 2,464 (a)Stock-based compensation expense was as follows: Cost of sales $ 47 $ 37 $ 52 Research and development 14 10 17 Selling, general and administrative 119 86 85 Acquisition-related charges 1 1 6 Total costs and expenses $ 181 $ 134 $ 160 (b) Tax benefit from stock-based compensation $ (58 ) $ (41 ) $ (48 ) HEWLETT-PACKARD COMPANY AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In millions) January 31, 2010 October 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 13,547 $ 13,279 Short-term investments 60 55 Accounts receivable 14,503 16,537 Financing receivables 2,765 2,675 Inventory 6,630 6,128 Other current assets 14,192 13,865 Total current assets 51,697 52,539 Property, plant and equipment 11,164 11,262 Long-term financing receivables and other assets 11,423 11,289 Goodwill and purchased intangible assets 39,334 39,709 Total assets $ 113,618 $ 114,799 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable and short-term borrowings $ 1,862 $ 1,850 Accounts payable 13,557 14,809 Employee compensation and benefits 3,038 4,071 Taxes on earnings 1,014 910 Deferred revenue 6,412 6,182 Other accrued liabilities 14,909 15,181 Total current liabilities 40,792 43,003 Long-term debt 14,009 13,980 Other liabilities 16,853 17,052 (a) Stockholders' equity HP Stockholders' equity 41,701 40,517 Noncontrolling interests 263 247 (a) Total stockholders' equity 41,964 40,764 Total liabilities and stockholders' equity $ 113,618 $ 114,799 (a) Reflects the adoption of the accounting standard related to noncontrolling interests in consolidated financial statements. HEWLETT-PACKARD COMPANY AND SUBSIDIARIES SEGMENT INFORMATION (Unaudited) (In millions) Three months ended January 31, 2010 October 31, 2009 January 31, 2009 (a) Net revenue: Services $ 8,651 $ 8,926 $ 8,747 Enterprise Storage and Servers 4,391 4,218 3,949 HP Software 878 967 878 HP Enterprise Business 13,920 14,111 13,574 Personal Systems Group 10,584 9,862 8,792 Imaging and Printing Group 6,206 6,454 5,981 HP Financial Services 719 726 636 Corporate Investments 236 191 196 Total Segments 31,665 31,344 29,179 Eliminations of intersegmentnet revenue and other (488 ) (567 ) (372 ) Total HP Consolidated $ 31,177 $ 30,777 $ 28,807 Earnings from operations: Services $ 1,364 $ 1,444 $ 1,124 Enterprise Storage and Servers 552 481 406 HP Software 167 234 140 HP Enterprise Business 2,083 2,159 1,670 Personal Systems Group 530 460 436 Imaging and Printing Group 1,054 1,171 1,105 HP Financial Services 67 66 41 Corporate Investments 19 (8 ) (19 ) Total Segments 3,753 3,848 3,233 Corporate and unallocatedcosts and eliminations (88 ) (100 ) 24 Unallocated costs related tostock-based compensation expense (163 ) (116 ) (148 ) Amortization of purchasedintangible assets (330 ) (400 ) (412 ) In-process research anddevelopment charges - (1 ) (6 ) Restructuring charges (131 ) (38 ) (146 ) Acquisition-related charges (38 ) (60 ) (48 ) Interest and other, net (87 ) (132 ) (232 ) Total HP Consolidated Earnings Before Taxes $ 2,916 $ 3,001 $ 2,265 (a) As a result ofHP’sadoption in fiscal 2009 of the revenue recognition standards related to multiple-deliverable revenue arrangements and revenue arrangements that included software, certain previously reported segment and business unit results have been restated. The adoption primarily impacted the Services, Enterprise Storage and Servers and Personal Systems Group financial reporting segments.
